     Case 1:18-cr-00076-NONE-BAM Document 293 Filed 07/31/20 Page 1 of 3


1     HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
2     MEGAN HOPKINS, CA Bar #294141
      Assistant Federal Defender
3     Office of the Federal Defender
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
      Attorney for Defendant
6     ALECIA TRAPPS
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
       UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00076-NONE
11
12                          Plaintiff,                     STIPULATION TO CONTINUE
                                                           SENTENCING HEARING; ORDER
13        vs.
                                                           Date: November 6, 2020
14                                                         Time: 8:30 a.m.
                                                           Judge: Honorable Dale A. Drozd
15     ALECIA TRAPPS et al,
16                          Defendant.
17
                IT IS HEREBY STIPULATED by and between the parties through their respective
18
      counsel, Assistant United States Attorney, Melanie Alsworth, counsel for the plaintiff, and
19
      Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Alecia Trapps, that the
20
      sentencing hearing currently set for August 21, 2020 be continued to November 6, 2020, at 8:30
21
      a.m., before the Honorable Dale A. Drozd.
22
                The parties request this continuance in light of the court’s continuing closure orders and
23
      the anticipated unavailability of an in-person sentencing hearing on August 21, 2020. Ms.
24
      Trapps does not consent to remote proceedings for sentencing, given the high sentencing
25
      exposure and numerous contested issues in this case. The parties believe it is more likely that an
26
      in-person hearing can safely be accomplished in early November, when COVID-19 infection
27
      rates will hopefully have trended downward for a sustained period and the court can re-open
28
      without risking the health of the defendant, court staff and the public.
     Case 1:18-cr-00076-NONE-BAM Document 293 Filed 07/31/20 Page 2 of 3


1              Additionally, the parties propose the following modified pre-sentence schedule:
2              Formal Objections to Presentence Report: October 23, 2020
               Replies: October 30, 2020
3              Sentencing Hearing: November 6, 2020 at 8:30 a.m.
4
               The continuance and modified schedule proposed above will permit the parties sufficient
5
      time to meet all filing deadlines and adequately prepare for sentencing in this matter, and will
6
      help ensure that sentencing can be held in-person without placing participants at risk during the
7
      COVID-19 pandemic.
8
9
                                                                       Respectfully submitted,
10
                                                                       McGREGOR W. SCOTT
11                                                                     United States Attorney

12
      Dated: July 30, 2020                                       By:   /s/ Melanie Alsworth
13                                                                     MELANIE ALSWORTH
                                                                       LAUREL MONTOYA
14                                                                     Assistant United States Attorneys
                                                                       Attorneys for Plaintiff
15
16                                                                     HEATHER E. WILLIAMS
                                                                       Federal Defender
17
18    Dated: July 30, 2020                                       By:   /s/ Megan Hopkins
19                                                                     MEGAN HOPKINS
                                                                       Assistant Federal Defender
20                                                                     Attorney for Defendant
                                                                       ALECIA TRAPPS
21
22
23
24
25
26
27
28


       Trapps - Stipulation to Continue Sentencing Hearing   2
     Case 1:18-cr-00076-NONE-BAM Document 293 Filed 07/31/20 Page 3 of 3


1                                                            ORDER
2              The Court hereby grants the parties’ request to continue the sentencing hearing as to this
3     defendant and set the matter for sentencing on November 6, 2020 at 8:30 a.m. The presentence
4     schedule shall be adjusted as set forth above.
5
      IT IS SO ORDERED.
6
7         Dated:         July 30, 2020
                                                                   UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Trapps - Stipulation to Continue Sentencing Hearing     3
